             Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 1 of 21



Anastasi Pardalis
Pardalis & Nohavicka, LLP
950 Third Avenue, 25th Floor
New York, NY 10022
Telephone: (718) 777-0400
Facsimile: (718) 777-0599
Attorneys for the Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________
 GIANNIS ANTETOKOUNMPO,                                     Civ. Case No.

                               Plaintiff,                         COMPLAINT
                                                             JURY TRIAL DEMANDED
               -v-

CHRISTOPHER JONES and GOOD DAY
APPAREL LLC,

                               Defendants.    ___


       Plaintiff, GIANNIS ANTETOKOUNMPO (“Antetokounmpo” or “Plaintiff”), an

individual, by and through his undersigned attorneys, PARDALIS & NOHAVICKA, LLP, hereby

alleges as follows against Defendants CHRISTOPHER JONES and GOOD DAY APPAREL LLC

(collectively “Defendants”):

                                     NATURE OF ACTION

       1.      Antetokounmpo brings this action for the infringement of his GREEK FREAK

trademark by Defendants through the unauthorized use of the GREEK FREAK mark, including,

without limitation, by advertising, marketing, promoting, distributing, displaying, offering for sale

and selling unlicensed infringing products bearing the GREEK FREAK brand label.

       2.      This action involves claims for:




                                                  1
            Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 2 of 21



              1)        Trademark infringement of Antetokounmpo’s federally registered mark in

              violation of §32 of the Federal Trademark (Lanham) Act, 15 U.S.C. § 1051 et

              seq.;

              2)        Counterfeiting of Antetokounmpo’s federally registered trademark in

              violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c);

              3)        Federal Trademark Dilution;

              4)        False designation of origin, passing off and unfair competition in violation

              of Section 43(a) of the Trademark Act of 1946, as amended with 15 U.S.C. §

              1125(a);

              5)        Common Law Trade Name, Trademark and Service Mark Infringement;

              6)        Deceptive Acts and Practices (N.Y. Gen Bus L. § 349);

              7)        Common Law Trademark Dilution;

              8)        Common Law Unfair Competition;

              9)        Unjust Enrichment;

              10)       Tortious Interference with prospective economic advantage;

              11)       False Labeling in Violation of the Lanham Act;

              12)       Conspiracy and Concert of Action; and

              13)       Violation of Antetokounmpo’s right of publicity (NY Civ. Rights Law §

              50-51).

       3.     Antetokounmpo is widely identified by his nickname the “Greek Freak.” Further,

he has been using his nickname Greek Freak, as well as variations thereof (including “Greek

Fr34k”, a variation including the numbers of his jersey) as a trademark in U.S. commerce




                                                  2
             Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 3 of 21



(collectively, the “GREEK FREAK mark”); Antetokounmpo’s products are distributed under the

GREEK FREAK mark at stores and markets throughout the United States.

       4.      Antetokounmpo has expended substantial time, money and resources successfully

developing, promoting and advertising his GREEK FREAK-branded products.

       5.      Through his efforts, and as a result of Antetokounmpo’s continuous and extensive

use of his GREEK FREAK mark, Antetokounmpo’s GREEK FREAK mark has become famous,

and exclusively associated with Antetokounmpo and Antetokounmpo’s products.

       6.      Nevertheless, upon information and belief, Defendants have been designing,

manufacturing, importing, selling and distributing apparel, such as t-shirts under the GREEK

FREAK mark.

       7.      Upon learning of Defendants’ unauthorized use of the GREEK FREAK mark and

brand, Antetokounmpo took immediate action and asked Defendants to provide him with a full

accounting of all merchandise sold by Defendants that is infringing upon Plaintiff’s trademark

(the “Infringing Products”).

       8.      Moreover, Antetokounmpo demanded that Defendants cease selling the Infringing

Products using the GREEK FREAK mark and brand.

       9.      Defendants, after receiving Antetokounmpo’s cease and desist letter, failed to

cooperate to provide a truthful record of their profits from the sale of GREEK FREAK branded

products.

       10.     Furthermore, Defendants failed to cooperate with Antetokounmpo’s request for

surrender of the infringing inventory and other reasonable requests which were meant to ensure

that the infringement has ceased and that the Antetokounmpo’s has been adequately compensated

for the damages he incurred.



                                                3
             Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 4 of 21



       11.      As a result of Defendants’ wrongful conduct, Antetokounmpo brings this action

for monetary and injunctive relief.

                               JURISDICTION AND VENUE
                 Federal Question Jurisdiction and Supplemental Jurisdiction

       12.      This action arises under the Lanham Act, 15 U.S.C. § 1051 et seq. and the statutory

and common laws of the State of New York. This Court has subject matter jurisdiction over this

action over Plaintiff’s federal claims under 28 U.S.C. §§ 1331 and 1338(a).

       13.      This Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

U.S.C. §§ 1367(a), because they are so related to the claims within the original jurisdiction of the

Court that they form part of the same case or controversy under Article III of the United States

Constitution.

       14.      Personal jurisdiction exists over Defendants in this judicial district pursuant to

N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or in the alternative, Federal Rule of Civil

Procedure 4(k), because, upon information and belief, Defendants regularly conduct, transacts

and/or solicits business in New York and in this judicial district, and/or derives substantial revenue

from this business transactions in New York and in this judicial district and/or otherwise avails

himself of the privileges and protections of the laws of the State of New York such that this Court’s

assertion of jurisdiction over Defendants does not offend traditional notions of fair play and due

process, and/or Defendants’ infringing actions caused injury to Plaintiff in New York and in this

judicial district such that Defendants should reasonably expect such actions to have consequences

in New York and in this judicial district, for example:

       a)       Upon information and belief, Defendants have been systematically directing and/or

       targeting their business activities at consumers all over the country, including New York,

       through a third-party website (www.amazon.com) where consumers can place orders.


                                                  4
             Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 5 of 21



       b)      Amazon’s website provides information about and describes the goods sold; it

       further allows online sales with the use of a credit card and other means of payment, and it

       provides for shipping of purchased items.

       c)      Upon information and belief, Defendants are aware of the products that Plaintiff

       offers, namely the GREEK FREAK products and the GREEK FREAK mark. Defendants

       are aware that their infringing actions, alleged herein, are likely to cause injury to Plaintiff

       in New York and in this judicial district specifically, as Antetokounmpo conducts

       substantial business in New York.

       15.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c), because acts

giving rise to this complaint occurred within this judicial district.

                                          THE PARTIES

       16.     Plaintiff, Giannis Antetokounmpo, is an individual residing in Chicago, Illinois.

Antetokounmpo is an internationally famous athlete and professional basketball player. Born in

Greece and currently residing in the United States.

       17.     In 2007, Plaintiff started playing basketball, and by 2009, he was playing

competitively for the youth squad of Filathlitikos. From 2013 to the present, he is playing for the

Milwaukee Bucks in the National Basketball Association (“NBA”). Antetokounmpo recently

won the MVP at the 2019 NBA Awards.

       18.     Giannis Antetokounmpo is widely known under his nickname the “GREEK

FREAK.” His popularity has been rising over the last years and he has participated or licensed his

name/nickname and/or likeness to various brands and campaigns.

       19.     Upon information and belief, CHRISTOPHER JONES is an individual, residing at

17200 Westgrove Dr., Apt. 2118 Addison TX 75001.



                                                   5
              Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 6 of 21



        20.    Upon information and belief, Defendant GOOD DAY APPAREL LLC is a Texas

Limited Liability Company, with an address at 2302 Milam St, Apt 1319, Houston, Texas 77006-

2376.

               FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS

Antetokounmpo’s recognized GREEK FREAK Mark

        21.    Antetokounmpo has built a strong reputation for his professional skills which is

further reflected in the quality of the products he offers.

        22.    Antetokounmpo has continually used his GREEK FREAK mark in connection with

his products in U.S. commerce at least as early as 2017. He has been identified as the “GREEK

FREAK” even earlier than that, due to his impressive professional abilities and achievements.

        23.    During this time, Plaintiff has engaged in substantial advertising and promotion,

and has expended substantial time, money and resources successfully developing and promoting

the GREEK FREAK mark and brand.

        24.    Plaintiff has also entered into licensing and other similar agreements with thirds

parties, for the authorized use of the GREEK FREAK mark in commerce in connection with a

variety of goods.

        25.    The GREEK FREAK products are directly associated with Antetokounmpo as he

is recognized as the “Greek Freak,” and they distinguish themselves among competitive products

based on their association with Antetokounmpo and their superior design and quality.

        26.    In addition to continuous and uninterrupted use in commerce, Antetokounmpo has

applied for, and obtained a federal registration for his GREEK FREAK mark (EXHIBIT A).

Antetokounmpo has also applied for a variation of his GREEK FREAK mark, namely for the mark

“GREEK FR34K” which includes the numbers appearing on his NBA jersey. This mark has been



                                                   6
                 Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 7 of 21



approved for registration and no third party oppositions have been filed against it; therefore it will

be registered with the United States Patent and Trademark Office soon (EXHIBIT B). This mark

also covers apparel and related items, among others.

        27.       Antetokounmpo’s U.S. trademark registration for the GREEK FREAK mark covers

“Backpacks” in International Class 18 and “Shirts, t-shirts, sweatshirts, hooded sweatshirts, jackets,

hooded jackets, sports jerseys, socks, warm up suits, caps, hats” in International Class 25

(Registration No. 5401870).

        28.       Antetokounmpo has expended substantial time, money and resources successfully

developing, promoting and advertising his GREEK FREAK mark.

        29.       Antetokounmpo has sold tens of thousands of dollars of products under the GREEK

FREAK mark.

        30.       Antetokounmpo has used the GREEK FREAK brand continuously and exclusively,

and any products offered under that mark are directly associated with him.

        31.       As a result, Plaintiff’s mark has become famous, and an extremely valuable asset

for Plaintiff.

Defendants’ Infringing Activities

        32.       Notwithstanding Antetokounmpo’s established rights in the GREEK FREAK mark,

upon information and belief, Defendants have advertised and sold various products under the

“GREEK FREAK” name through various media, platforms, and websites, including Amazon

(EXHIBIT C).

        33.       Defendants have engaged in this infringing activity despite having constructive

notice of Antetokounmpo’s federal trademark rights under 15 U.S.C. § 1072 and despite having




                                                  7
             Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 8 of 21



actual knowledge of Antetokounmpo’s use of the GREEK FREAK mark, since Defendants offer

directly competitive products in the same marketplace.

       34.     Defendants’ use of the GREEK FREAK mark postdates the date of first use of the

GREEK FREAK mark by Plaintiff.

       35.     Antetokounmpo never authorized Defendants to design, advertise, sell and

distribute products bearing the GREEK FREAK mark.

       36.     On March 20, 2020, Plaintiff, through his attorneys, sent a Cease and Desist letter

to Defendants (EXHIBIT D), alerting them of Plaintiff’s exclusive rights in the mark and

requesting an accounting of all profits generated.

       37.     Defendants failed to provide any evidence showing the cessation of their

infringing activities, and never provided any accounting of their profits from sales of

merchandise under the GREEK FREAK mark.

       38.     Furthermore, Defendants failed to cooperate with Plaintiff in good faith to reach an

agreement that would ensure that infringement has ceased and Plaintiff is reasonably compensated

for the damage he incurred.

       39.     Upon information and belief, Defendants have made substantial sales of products

under it, capitalizing upon Plaintiff’s famous mark.

       40.     Upon information and belief, the products offered by Defendants under the GREEK

FREAK mark were of a particular aesthetic not aligned with Plaintiff and of a substantially lower

quality than the products offered by Plaintiff. Therefore, Defendants’ actions constitute trademark

dilution by garnishment.




                                                 8
             Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 9 of 21



       41.     Defendants’ use of the GREEK FREAK mark is directly competitive with

Plaintiff’s use of the mark on his products and has caused confusion, mistake, and deception as to

the source of Defendants’ goods and services.

       42.     Defendants’ failure to cooperate with Plaintiff in the face of a demand to cease

and desist its infringing activities and to provide proof of sales and profits derived therefrom,

demonstrates Defendants’ bad faith intent to profit from Plaintiff’s success, by misleading,

confusing and deceiving consumers.

       43.     There is no question that the products sold by Defendant under the GREEK

FREAK mark were sold by Defendant with the purpose of confusing and misleading consumers

into believing that they are purchasing products associated with or endorsed by Giannis

Antetokounmpo, one of the most successful and popular NBA players. Defendant therefore

traded off the goodwill and reputation of Antetokounmpo by engaging in the unauthorized use of

Antetokounmpo’s trademark and publicity rights.

                               FIRST CAUSE OF ACTION
               Trademark Infringement of Plaintiff’s Federal Registered Mark
                          [15 U.S.C. § 1114/Lanham Act § 32(a)]

       44.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

       45.     Since the early days of his career, Antetokounmpo has been identified as the

“GREEK FREAK,” and since at least as early as 2017, he has continuously and extensively used

the GREEK FREAK mark in commerce, and has built its reputation under the same mark.

       46.     Antetokounmpo owns Federal Registration No. 5401870 for the GREEK FREAK

mark. This registration is valid, substituting, and prima facie evidence of the validity of the




                                                  9
               Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 10 of 21



GREEK FREAK mark, Plaintiff’s ownership of the mark, and Plaintiff’s exclusive right to use the

mark in commerce.

       47.       Defendants made unauthorized use of the GREEK FREAK mark for apparel that

are confusingly similar to, related to, and directly competitive with Antetokounmpo’s goods sold

under the GREAK FREAK mark.

       48.       Defendants’ unauthorized use of the GREEK FREAK mark is likely to cause

confusion, mistake, and deception as to the source, sponsorship or approval of Defendants’

products and/or result in the mistaken belief that Defendants are somehow legitimately affiliated,

connected or associated with Antetokounmpo.

       49.       Defendants’ aforesaid acts, specifically Defendants’ unlawful misappropriation of

the GREEK FREAK mark, constitute willful trademark infringement of a federally registered

trademark in violation of the Lanham Act, 15 U.S.C. § 1114.

       50.       By reason of Defendants’ aforesaid acts, Plaintiff has suffered and will continue to

suffer damage and injury to its business reputation and goodwill and will sustain loss of revenue

and profits.

       51.       Unless enjoined by this Court, Defendants will potentially continue to perform the

acts complained of herein and cause said damages and injury, all to the immediate and irreparable

harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendants’ wrongful acts.

                           SECOND CAUSE OF ACTION
        Trademark Counterfeiting Under Section 32, 34 and 35 of the Lanham Act,
                   15 U.S.C. §§ 1114(1)(b), 1116(d), and 1117(b)-(c)

       52.       Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

       53.       Plaintiff is the exclusive owner of all right and title to the GREEK FREAK mark.



                                                  10
              Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 11 of 21



        54.     Plaintiff has continuously used the GREEK FREAK mark in interstate commerce

since on or before the date of the first use as reflected in its registration attached hereto as Exhibit

A.

        55.     Without Plaintiff’s authorization or consent, with knowledge of Plaintiff’s rights in

the GREEK FREAK mark and with knowledge that Defendants’ products bear counterfeit marks,

Defendants intentionally reproduced, copied and/or colorable imitated the GREEK FREAK mark

on products which are indistinguishable from the actual/original products offered under the

GREEK FREAK mark by Plaintiff.

        56.     Defendants’ infringing products are likely to cause confusion, mistake and

deception among the general purchasing public as to the origin of these infringing products, and

are likely to deceive consumers, the public and the trade into believing that Defendants’ infringing

products originate from, are associated with or are otherwise authorized or endorsed by Plaintiff.

        57.     As a direct and proximate result of Defendants’ illegal actions alleged herein,

Defendants have caused substantial monetary loss and irreparable injury and damage to Plaintiff,

his business, reputation and valuable rights in the GREEK FREAK mark and the goodwill

associated therewith, in an amount as yet unknown, but to be determined at trial.

        58.     Plaintiff has no adequate remedy at law.

        59.     Unless immediately enjoined, Defendants will continue to cause such substantial

and irreparable injury, loss and damage to Plaintiff.

        60.     Plaintiff is entitled to injunctive relief, damages for the irreparable harm caused by

Defendants’ infringing activities, and all gains, profits and advantages obtained by Defendants as

a result therefrom, enhanced discretionary damages, treble damages and/or statutory damages of




                                                  11
             Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 12 of 21



up to $2,000,000.00 per counterfeit mark per type of goods sold, offered for sale or distributed and

reasonable attorneys’ fees and costs.

                                  THIRD CAUSE OF ACTION
                         Federal Trademark Dilution (15 U.S.C. § 1125 (c))

       61.        Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

       62.        As a result of Plaintiff’s widespread and continuous use of his GREEK FREAK

mark in commerce in the United States and as a result of Plaintiff’s fame and direct association

with such mark, the GREEK FREAK mark is famous within the meaning of relevant statutes.

       63.        Defendants’ unauthorized commercial use of the GREK FREAK mark was

willfully intended to trade on Plaintiff’s reputation.

       64.        Defendants’ unauthorized commercial use of the GREEK FREAK mark has

caused and continues to cause irreparable injury to Plaintiff and his business reputation and has

diluted the distinctive quality of Plaintiff’s famous GREEK FREAK mark within the meaning of

15 U.S.C. § 1125(c).

       65.        Upon information and belief, Defendants have profited or will profit through their

wrongful conduct and activities.

       66.        Defendants’ conduct complained herein is malicious, fraudulent, deliberate,

and/or willful.

       67.        As a result of Defendants’ conduct, Plaintiff is entitled to injunctive relief, and is

entitled to recover damages by reason of Defendants’ acts.

                                  FOURTH CAUSE OF ACTION
                  False designation of Origin, Passing Off and Unfair Competition
                             [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]




                                                    12
                Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 13 of 21



          68.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

          69.     Plaintiff as the owner of all right, title and interest in and to the GREEK FREAK

mark, has standing to maintain an action for false designation of origin and unfair competition

under Federal Trademark Statute, Lanham Act § 43(a) (16 U.S.C. § 1125).

          70.     Since 2017, Plaintiff has continuously and extensively advertised and marketed

his products under his GREEK FREAK mark throughout the United States.

          71.     Plaintiff’s GREEK FREAK mark is inherently distinctive.

          72.     As a result of Plaintiff’s continuous use of the GREEK FREAK mark in

connection with his products and Plaintiff’s reputation and fame, the GREEK FREAK mark has

become widely recognized among consumers as a source-identifier of Plaintiff’s products.

          73.     Defendants’ unauthorized use of the GREEK FREAK mark in connection with

apparel causes confusion, mistake, and deception as to the source, sponsorship, or approval of

Defendants’ products by Plaintiff and results in the mistaken belief that Defendants and their

products are somehow legitimately affiliated, connected or associated with Plaintiff.

          74.     By designing, advertising, marketing, promoting, distributing, offering for sale or

otherwise dealing with the infringing products, Defendants have traded off the goodwill of Plaintiff

and his products, thereby directly and unfairly competing with Plaintiff.

          75.     Defendants knew, or by the exercise of reasonable care should have known, that

the infringing products would cause confusion, mistake and deception among consumers and the

public.

          76.     Defendants’ aforesaid acts constitute willful unfair competition with Plaintiff, in

violation of the Lanham Act, 15 U.S.C. § 1125(a).



                                                   13
               Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 14 of 21



        77.      Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive

consumers and were performed with the intent to trade on the goodwill and reputation of Plaintiff.

        78.      By reason of Defendants’ aforesaid acts, Plaintiff has suffered and will continue to

suffer damage and injury to its business, reputation and goodwill, and will sustain loss of revenue

and profits.

        79.      Unless enjoined by this Court, Defendants will continue to perform the acts

complained of herein and cause said damages and injury, all to the immediate and irreparable

harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendant’s wrongful acts.

                               FIFTH CAUSE OF ACTION
                      Common Law Trade Name, Trademark Infringement

        80.      Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        81.      Plaintiff has established and enjoys common law trade name and trademark rights

in the GREEK FREAK mark in connection with clothing and related products, through continuous,

extensive and uninterrupted use of the mark in commerce throughout the United States.

        82.      By their wrongful acts, Defendants have caused, and unless restrained by this Court

will continue to cause, serious and irreparable injury and damage to Plaintiff and to the goodwill,

reputation and proven business success associated with the GREEK FREAK mark.

        83.      Upon information and belief, Defendants have profited by their conduct and

activities.

        84.      Upon information and belief, Defendants’ conduct complained of herein is

malicious, fraudulent, deliberate, and/or willful.

        85.      Plaintiff has no adequate remedy at law.

                                                  14
              Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 15 of 21



                                SIXTH CAUSE OF ACTION
              Deceptive Acts and Unfair Trade Practices (N.Y. Gen Bus L. § 349)

        86.       Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        87.       Defendants’ activities consist of deceptive acts and practices in the conduct of

their business.

        88.       Defendants’ aforementioned deceptive acts are aimed at consumers, and are

materially misleading with respect to the source, sponsorship, and affiliation or approval of

Defendants’ activities, and/or falsely suggest that Defendants are somehow legitimately

affiliated, connected, or associated with Plaintiff.

        89.       Plaintiff has been, and will continue to be, damaged by Defendants’ deceptive

acts and practices in an amount to be determined at trial.

        90.       Defendants have caused, and will continue to cause, irreparable injury to Plaintiff

and to the public unless restrained by this Court, pursuant to N.Y. Gen. Bus. L. § 349.

                                SEVENTH CAUSE OF ACTION
                          Trademark Dilution (N.Y. Gen. Bus. L. § 360-1)

        91.       Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        92.       Defendants’ aforesaid acts have created a likelihood of injury to the business

reputation of Plaintiff and likelihood of dilution of the distinctive quality of the GREEK FREAK

mark.

        93.       Defendants’ acts have caused, and will continue to cause irreparable injury to

Plaintiff unless restrained by this Court, pursuant to N.Y. Gen. Bus. L. § 360-1.

                                  EIGHTH CAUSE OF ACTION
                                 Common Law Unfair Competition


                                                   15
              Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 16 of 21




       94.      Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

       95.      Defendants’ aforesaid activities constitute deliberate passing off, unfair

competition, misappropriation, unjust enrichment, unfair and fraudulent business practices, and

misuse of Plaintiff’s GREEK FREAK mark under the common law of the State of New York.

       96.      Upon information and belief, Defendants’ conduct is willful, deliberate,

intentional, and in bad faith.

       97.      By reason of Defendants’ aforesaid acts, Plaintiff has suffered and will continue

to suffer damage and injury to its business, reputation and good will, and will sustain loss of

revenues and profits.

       98.      Unless and until enjoined by this Court, Defendants will continue to perform the

acts complained herein and cause said damages and injury, all to the immediate and irreparable

harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendants’ wrongful acts.

                                  NINTH CAUSE OF ACTION
                                      Unjust Enrichment

       99.      Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

       100.     By virtue of the egregious and illegal acts of Defendants as described herein,

Defendants have been unjustly enriched in an amount to be proven at trial.

       101.     Defendants’ retention of monies gained through their deceptive business

practices, infringement, acts of deceit, and otherwise would serve to unjustly enrich Defendants

and would be contrary to the interests of justice.

                                TENTH CAUSE OF ACTION
                 Tortious Interference with Prospective Economic Advantage


                                                 16
                Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 17 of 21




         102.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

         103.     Plaintiff has enjoyed long and successful business relationships with its

authorized distributors and customers.

         104.     Defendants’ conduct has interfered with these relationships and constitutes

tortious interference with prospective business relationships with these distributors and

customers.

         105.     Defendants employed wrongful means in an effort to harm Plaintiff, Plaintiff’s

reputation, Plaintiff’s relationship with his customers and his distribution network, for which

Defendants and any other identified person or entity who has acted in concert or in participation

with him, are liable to Plaintiff for actual and punitive damages in an amount to be proven at

trial.

                                 ELEVENTH CAUSE OF ACTION
                           False Labeling in Violation of the Lanham Act


         106.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

         107.     Defendants have used the GREEK FREAK mark in order to promote, distribute,

offer for sale and sell their products, inter alia, by labeling such products with the GREEK

FREAK mark.

         108.     Defendants’ actions constitute a direct violation of Plaintiff’s trademark rights in

the GREEK FREAK mark.

         109.     Plaintiff is the sole owner of the GREEK FREAK mark.




                                                   17
               Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 18 of 21



        110.     Defendants’ false labeling has caused confusion, mistake, and deception among

buyers of the counterfeited products and all purchasers of the GREEK FREAK products as to

Defendants’ affiliation, connection, or association with Plaintiff and Plaintiff’s authorized

distributors.

        111.     The false trade statements have also caused confusion, mistake, and deception

among buyers of the counterfeited products and all purchasers of the GREEK FREAK brand

products as to the origin, sponsorship, approval or endorsement by Plaintiff of the above-pled

counterfeit goods.

        112.     By setting forth the false labeling on the counterfeit goods, and as pled above in

this Complaint, Defendants have proximately contributed to the harm that Plaintiff has suffered.

        113.     Defendants have therefore committed an actionable wrong under 15 U.S.C. §

1125(a)(1)(A) and is liable to Plaintiff for such remedies as are afforded it under 15 U.S.C. §§

1117 and 1125(a)(1).

                                TWELFTH CAUSE OF ACTION
                                Conspiracy and Concert of Action

        114.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        115.     Upon information and belief, Defendants have conspired with unknown

manufacturers and/or suppliers in the U.S. and/or overseas and other persons to illegally

manufacture and/or import in the United States, products under the GREEK FREAK mark.

        116.     Defendants’ conduct combined with the conduct of unknown third parties

constituted conspiracy and concert of action to tortuously interfere with Plaintiff’s business, for

which each conspirator is liable to Plaintiff for damages.

                              THIRTEENTH CAUSE OF ACTION


                                                  18
               Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 19 of 21



                                   Violation of Right of Publicity

        117.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        118.     Defendants knowingly used the Plaintiff’s name and nickname, which is part of

Plaintiff’s identity; such use resulted in Defendants’ commercial advantage; such use was made

without Plaintiff’s consent; and the Plaintiff has been injured financially because of such use.

        119.     Defendants used Plaintiff’s name and nickname through Defendants’ website,

which is accessible by and targets consumers throughout the U.S., including New York.

        120.     Defendants have therefore committed an actionable wrong under NY Civ. Rights

Law § 50 and is liable to Plaintiff for such remedies as are afforded it under NY Civ. Rights Law

§ 51.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that this Court enter judgment in its favor and against

Defendants on all its claims and award the following to Plaintiff:

        1.       Preliminary and permanent injunctive relief enjoining Defendants and their

agents, attorneys, employees, and all others in active concern or participation with them from:

        (a)      any further acts of infringement of Plaintiff’s intellectual property rights in the

        GREEK FREAK mark, and in any similar mark Plaintiff owns, uses and/or may use.

        (b)      using Plaintiff’s name, portrait, likeness and/or the GREEK FREAK mark and any

        variation that is confusingly similar to the Plaintiff’s mark unless expressly and specifically

        authorized by Plaintiff.

        (c)      doing any act or thing that is likely to dilute the distinctiveness of Plaintiff’s

        GREEK FREAK mark or that is likely to tarnish the goodwill associated with it.



                                                   19
             Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 20 of 21



       2.      An order, pursuant to 15 U.S.C. § 1116(a), directing Defendants to file with the

Court and serve on counsel for Plaintiff within thirty (30) days after the entry of injunction

issued by this Court, a sworn statement setting forth in detail the manner and form in which

Defendants have complied with the injunction;

       3.      The following damages:

       (a)     All monetary actual and/or statutory damages sustained and to be sustained by

       Plaintiff as a consequence of Defendants’ unlawful conduct, said amount to be trebled

       pursuant to 15 U.S.C. § 1117 N.Y. Gen. Bus. L. § 349, N.Y. Gen. Bus. L. § 360-m,

       and/or any other applicable statute;

       (b)     All exemplary and/or punitive damages to which Plaintiff is entitled under

       statutory or common law;

       (c)     Pre-judgment interest according to law;

       (d)     Plaintiff’s reasonable attorney’s fees, pursuant to 15 U.S.C. § 1117, N.Y. Gen.

       Bus. L. § 349, N.Y. Gen. Bus. L. § 360-m, and/or any other applicable statute, together

       with the costs and disbursements of this action; and

       4.      Such other and further relief as the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff Giannis Antetokounmpo, an individual, hereby demands a jury trial.



Dated: New York, New York
       May 12, 2020


                                                      Respectfully submitted,

                                                      PARDALIS & NOHAVICKA, LLP



                                                 20
Case 1:20-cv-03669 Document 2 Filed 05/12/20 Page 21 of 21




                                 By:   ___/s/Anastasi Pardalis______
                                       Anastasi Pardalis
                                       Attorneys for Plaintiff
                                       950 Third Avenue, 25th Floor
                                       New York, NY 10022
                                       Tel.: (718) 777 0400
                                       Fax: (718) 777 0599
                                       taso@pnlawyers.com




                            21
